Citation Nr: 0314314	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  95-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on having become permanently incapable of 
self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran in this case had active duty from October 1948 to 
March 1953.  He died in June 1992.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  In that rating decision the RO determined 
that the appellant, who claims to be the illegitimate 
daughter of the veteran, was not entitled to DIC benefits 
because she had not become permanently incapable of self-
support prior to the age of 18 years.  


FINDINGS OF FACT

1.  The appellant was born in October 1946.

2.  At the time of attaining the age of 18 years (October 
1964), the appellant was not permanently incapable of self-
support by reason of mental or physical defects.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits as a surviving 
child of the veteran are not met.  38 U.S.C.A. §§ 101(4)(A), 
1310, 1318 (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.159, 3.356 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC benefits 
as a surviving child of the deceased veteran because she 
became incapable of self-support prior to the age of 18.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the
RO informed the appellant of the evidence needed to 
substantiate her claim in December 1993 by informing her that 
in order to establish entitlement to DIC benefits as a 
surviving child of the veteran she was responsible for 
submitting medical and lay evidence showing the extent and 
onset of her disability.  The RO provided the appellant a 
statement of the case in August 1995 and supplemental 
statements of the case in January 1997 and October 2002.  In 
those documents the RO informed the appellant of the 
regulatory requirements for establishing entitlement to the 
benefits she sought, and the rationale for determining that 
the evidence she had then submitted did not show that those 
requirements were met.  

Following certification of the appellant's appeal to the 
Board, the Board informed the appellant of the evidence 
needed to substantiate her claim in a March 2003 notice.  In 
that notice the Board informed the appellant of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim for DIC benefits, consisting of 
evidence showing that she was permanently incapable of self-
support when she attained the age of 18 years.  The Board 
also informed her of the information and evidence that she 
was required to submit, and the evidence that VA would obtain 
on her behalf.  The Board instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  The Board also 
informed her that although VA would make reasonable efforts 
to obtain the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claim.

The RO notified the appellant that her case was being sent to 
the Board, and informed her that any additional evidence that 
she had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate her claim.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain the veteran's service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The appellant is also required to provide 
the information necessary to obtain this evidence.  In a 
claim for compensation benefits, VA will provide a medical 
examination or obtain a medical opinion, which includes a 
review of the evidence of record, if VA determines either is 
necessary to decide the claim.  38 C.F.R. § 3.159(c) (2002).  

The appellant has submitted medical records documenting her 
disabilities as a small child, and the treatment for multiple 
disabilities as an adult.  She has also submitted lay 
evidence documenting problems that she had in school, her 
birth certificate, and the veteran's death certificate.

The appellant also submitted copies of the decisions made by 
the Social Security Administration (SSA) to award her 
disability benefits.  Those decisions show that she was 
awarded disability benefits due to degenerative joint disease 
in the spine, knees, and ankles, a left foot deformity, and a 
severe speech impediment.  She was, however, 44 years of age 
when those benefits were initially awarded, and none of the 
medical evidence references the severity of any disability at 
the time she attained the age of 18 years.  The SSA opinions 
summarize the medical evidence relied upon in awarding 
benefits, which is referenced below.  The Board finds, 
therefore, that remand of the case in order to obtain copies 
of the SSA files is not warranted prior to adjudicating the 
appellant's appeal.

As previously stated, in a claim for compensation benefits 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

In this case a current medical examination is not necessary 
in evaluating the appellant's claim, in that it is her status 
in October 1964 that is determinant, not  current disability.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) [a VA 
examination or opinion is not required in the absence of 
probative of evidence of disability in the required time 
frame].

The appellant has been accorded the opportunity to present 
evidence and argument, and she has done so.  The appellant 
has not indicated the existence of any other evidence that is 
relevant to her appeal.  The Board concludes that all 
available, relevant data has been obtained for determining 
the merits of the appellant's claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Law and Regulations

DIC benefits are payable to the surviving child of a veteran 
if the veteran died from a service-connected disability, or 
if the veteran was entitled to receive VA compensation 
benefits for a disability rated at 100 percent for ten years 
prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2002); 
38 C.F.R. § 3.5 (2002).  The term "child of the veteran" 
includes a legitimate child, a child legally adopted before 
the age of 18 years, a stepchild who had that status prior to 
the age of 18 years, or an illegitimate child.  In order to 
be considered a "child" the individual must be under the age 
of 18 years, have become permanently incapable of self-
support before reaching the age of 18 years, or be younger 
than 23 years of age and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. § 3.57 (2002).

Because the appellant is over the age of 23 years, in order 
to establish entitlement to DIC benefits as a surviving child 
of the veteran she must be shown to have become permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); see also 38 C.F.R. § 
3.356(a) (2002).  The determination of whether a claimant is 
a "child" on the basis of becoming permanently incapable of 
self-support must be based on the claimant's condition at the 
time she attained age 18; if she is shown to be capable of 
self-support at age 18, the Board need go no further.  If she 
is found to be incapable of self-support at age 18, the Board 
must then consider whether the condition has changed since 
that time.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The 
issue is one of fact premised on competent evidence in the 
individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990); 38 C.F.R. § 3.356(a) and (b) (2002).

Rating determinations will be made solely on the basis of 
whether the claimant is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. § 3.356(b) (2002).  The fact 
that the claimant is earning her own support is prima facie 
evidence that she is not incapable of self-support.  
Incapacity for self- support will not be considered to exist 
when the claimant by her own efforts is provided with 
sufficient income for her reasonable support.  38 C.F.R. § 
3.356(b)(1) (2002).

Employment of the claimant prior or subsequent to the 
delimiting age of 18 years may or may not be a normal 
situation, depending on the educational progress of the 
claimant, the economic situation of the family, the indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases the Board should consider 
whether the daily activities of the claimant in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
claimant which would provide sufficient income for reasonable 
support.  Lack of employment of the claimant either prior to 
the delimiting age or thereafter should not be considered as 
a major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3) (2002).
Factual Background

The death certificate shows that the veteran died in June 
1992 due to natural causes, probably a heart attack.  At the 
time of his death service connection was in effect for 
schizophrenia, rated as 100 percent disabling since January 
1980.

The appellant submitted an application for DIC benefits in 
August 1992.  At that time she was a widow, in that her 
husband had died in 1982.  With that claim she submitted a 
birth certificate showing that she was born in October 1946.  
The identity of her father was not shown.  She withdrew the 
August 1992 claim, but submitted an another application for 
DIC benefits in November 1993.

Treatment records from the Texas Scottish Rite Hospital for 
Crippled Children show that the appellant was treated from 
July 1948 to March 1951.  On presentation in July 1948 her 
parents reported that she had had difficulty since she 
started walking at the age of one year, in that her knees 
would give way.  Examination of the lower extremities 
revealed marked bilateral genu valgum and planovalgus of the 
knees, with anterior bowing of the tibias.  Diagnostic 
testing determined that she suffered the effects of rickets.  
She was provided vitamin therapy and braces for her feet and 
legs, and was monitored periodically through March 1951.  The 
records do not document her condition beyond the age of five 
years.

The appellant has also submitted medical reports, the 
earliest having been dated in December 1993, showing that she 
had been under treatment for "several years" for hallux 
valgus secondary to severe pes planus and traumatic (chronic 
arthritis).  Her treating physician provided the opinion that 
she would not be able to maintain any employment that 
required standing or walking.

Furthermore, the appellant submitted a statement from her 
mother indicating that she had a disability since she was a 
baby, in that she was unable to crawl or walk properly and 
required braces due to "soft bones."  She also developed a 
speech problem.  Another individual, who had known her since 
they were in school, stated that she had worn leg braces in 
school and had difficulty talking.  In addition, the 
appellant presented a copy of her school record documenting 
her grades from 1955 to 1963.

The initial decision from the SSA indicates that the 
appellant's private treatment records revealed that she was 
treated for pain in the hips, knees, and feet, with a 
deformity of the left foot.  Diagnostic testing had revealed 
degenerative arthrosis in the lumbosacral spine.  The 
reference to the private treatment records did not include 
any onset for those symptoms.  A consultative examination in 
March 1990, at which time the appellant was 44 years of age, 
showed that she had osteoarthritis, primarily of the knees, 
prior bilateral heel spurs with residual pain, and moderate 
bilateral valgus deformity of the great toes.  The SSA 
Administrative Law Judge (ALJ) found that she had no relevant 
work history, in that she had not performed any work activity 
for the previous 15 years.  Prior to that she had not worked 
in any specific employment for an extended period of time.  
She had periodically worked as a waitress, hotel maid, and 
office building cleaning person.  The ALJ determined that 
there was no work that the appellant could perform, given the 
vocational factors and her then-current disabilities, and 
that she was disabled as defined in Title XVI of the Social 
Security Act.

In September 1997 the SSA determined that the appellant was 
entitled to disabled widow's benefits.  Medical evidence 
developed in conjunction with that claim indicated that a 
psychological evaluation showed her to be unable to handle 
complex job instructions, to have a pain disorder, and to 
have difficulty completing basic tasks due to borderline 
intellectual functioning and depression.  An orthopedic 
examination showed her to have arthritis of the knees.  The 
ALJ also found that she had no past relevant work, and that 
she had a limited education but was literate.  Based on her 
disabilities and vocational factors she was found to have 
been disabled since October 1996, at which time she was 
50 years of age.  
Analysis

As an initial matter, the Board observes, as did the RO, that 
there is a question concerning whether the appellant is, in 
fact the child of the veteran.  There is no evidence, aside 
from the appellant's own contention, that such is the case.  
However, the RO chose not to adjudicate this matter and 
instead denied the appellant's claim based on the appellant 
not meeting the disability requirements at age 18.  In the 
absence of RO adjudication, the Board cannot address the 
matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   For 
the purposes of this decision, the Board will accordingly 
assume without conceding that the appellant is the 
illegitimate child of the veteran as she contends.

The medical evidence shows that the appellant suffered from 
rickets as a small child, resulting in leg and foot 
deformities.  The medical evidence does not indicate to what 
extent those deformities were alleviated due to treatment 
during her childhood, or the extent to which, if any, they 
impacted her ability to be self-supporting when she reached 
the age of 18 years.  The appellant herself contends that she 
had difficulty walking as a small child and had a speech 
problem.  She has not specifically addressed how these 
problems prevented her from being self supporting when she 
turned 18.

Significantly, there is no medical evidence for a number of 
years before and after the appellant turned 18 years of age.  
The evidence of record indicates that she had worked as a 
waitress, maid, and cleaning person for a number of years 
after becoming 18 years of age.

The objective evidence of record, principally the SSA 
records, indicates that the appellant has been disabled since 
she was 44 years of age, and that she had no regular work 
activity after reaching the age of 29 years (i.e. 15 years 
prior to her 1990 claim for SSA benefits).  She has not 
presented any evidence, however, showing that the impairments 
resulting in her being disabled at the age of 44 years were 
present at the time she turned 18.  

The Board notes that according to the SSA decision in which 
the appellant was awarded disabled widow's benefits, 
psychological testing had shown her to have borderline 
intellectual functioning.  The fact that she had borderline 
intellectual functioning does not mean that she was incapable 
of self-support due to her level of intellectual functioning.  
The record shows that she worked as a waitress, maid and 
cleaning person prior to becoming disabled and that her 
disability for SSA purposes was due primarily to orthopedic 
problems.

In summary, the evidence indicates that the appellant became 
disabled after reaching the age of 18 years.  There is no 
evidence showing that at the time she attained the age of 
18 years she was then permanently incapable of self-support, 
nor has she alluded to the existence of such evidence.  It is 
her status at the time she attained the age of 18 years 
(October 1964) that is controlling; not the status of her 
disability decades after that date.  See Bledsoe, 1 Vet. App. 
at 33.  

The Board has determined, therefore, that the preponderance 
of the evidence shows that the appellant did not become 
permanently incapable of self-support prior to attaining the 
age of 18 years.  Her claim of entitlement to DIC benefits 
based on such status is therefore denied.  

As a final comment, the Board again notes that in making this 
determination the Board makes no findings as to whether the 
appellant is, in fact, an illegitimate child of the deceased 
veteran.


ORDER

The claim of entitlement to DIC benefits as a surviving child 
of the veteran, based on having become permanently incapable 
of self-support prior to attaining 18 years of age, is 
denied.


________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

